TIMMONS-GOODSON, Judge,
dissenting.
Because I conclude the trial court did not have jurisdiction over DSS’s petition to terminate parental rights while respondent’s appeal of the permanency planning order was pending before this Court, I respectfully dissent.
In reaching its conclusion, the majority ignores this Court’s decision in a case factually similar to the instant case. In In re Hopkins, 163 N.C. App. 38, 592 S.E.2d 22 (2004), the trial court held a permanency planning hearing on 29 November 2001 and entered an order 7 December 2001, concluding that the permanent plan for the minor child should be adoption. The respondent-father appealed the trial *747court’s order to this Court. While that appeal was still pending, the trial court held a hearing on a TPR petition filed by DSS, and entered an order terminating respondent-father’s parental rights. On appeal, this Court held that “the trial court was without jurisdiction to enter the order terminating respondent-father’s parental rights,” and we vacated the portion of the TPR order terminating the respondent-father’s parental rights. Id. at 42-43, 592 S.E.2d at 25. I conclude the reasoning of Hopkins applies to the instant case.
As we noted in Hopkins, the Juvenile Code requires that “review of any final order of the court in a juvenile matter ... be before the Court of Appeals.” N.C. Gen. Stat. § 7B-1001 (2003); Hopkins, 163 N.C. App. at 42, 592 S.E.2d at 24. A final order includes “[a]ny order modifying custodial rights.” N.C. Gen. Stat. § 7B-1001(4). Thus, “[p]ending disposition of such an appeal, the trial court’s authority over the juvenile is statutorily limited to entry of ‘a temporary order affecting the custody or placement of the juvenile as the court finds to be in the best interests of the juvenile or the State.’ ” Hopkins, 163 N.C. App. at 42, 592 S.E.2d at 24-25 (quoting N.C. Gen. Stat. § 7B-1003 (2003)) (emphasis in original). An order terminating parental rights “is, by its very nature, a permanent rather than a temporary order affecting the juvenile’s custody or placement.” Hopkins, 163 N.C. App. at 42, 592 S.E.2d at 25 (emphasis in original); see N.C. Gen. Stat. § 7B-1100(2) (2003) (“It is the further purpose of this Article [11, governing termination of parental rights] to recognize the necessity for any juvenile to have a permanent plan of care at the earliest possible age[.]”). Therefore, where a trial court enters an order terminating a parent’s rights while that parent’s appeal is still pending, the trial court exceeds the authority expressly granted to it under N.C. Gen. Stat. § 7B-1103 and is without jurisdiction to enter the order. Hopkins, 163 N.C. App. at 42, 592 S.E.2d at 25.
The majority relies upon this Court’s opinion in In re Stratton, 159 N.C. App. 461, 583 S.E.2d 323, appeal dismissed, 357 N.C. 506, 588 S.E.2d 472 (2003), to support its conclusion that the instant appeal is moot. While the TPR order in that case as well as the TPR order in the instant case may have been based upon evidence “entirely independent” from the original order appealed from, I disagree that issuance of a TPR order renders the issues raised on appeal “academic.” Id. at 463, 583 S.E.2d at 324. The North Carolina Court of Appeals is an error-correcting tribunal, charged with addressing and adjusting any errors of law committed by the courts below. In the instant case, the majority’s conclusion allows a lower court to remove *748an appeal from this Court’s review by issuing a TPR order while the appeal is still pending. I do not believe it was the intent of the legislature either in enacting the Juvenile Code or in creating this state’s court systems to transform the trial court into its own appellate court, with the power to override its own determinations and errors without review from a higher court. Nor do I believe this Court should be so quick to dismiss as “academic” those errors that are later “corrected” by the very source from which the errors originate.
I recognize that, when read to its extreme, Hopkins allows a respondent to continuously appeal permanency planning orders every six months, thereby burdening this Court with unnecessary appeals and suspending the disposition of custody suits. However, I am confident not only in this Court’s ability to deny review to fruitless appeals, but also in its ability to sanction the recalcitrant attorneys and parties that file them. See N.C.R. App. P. 34 (2004). Furthermore, I believe the burdens of appellate review in such matters would be greatly outweighed by the benefits created in ensuring that the processes used to determine the custodial status of minor children are error-free.
For the foregoing reasons, I conclude the judgment terminating respondent’s parental rights does not render her appeal of the permanency planning order moot. Thus, I believe this Court should reach the merits of respondent’s appeal. Therefore, I respectfully dissent.